         Case: 5:20-cv-02560-JRA Doc #: 16 Filed: 06/21/21 1 of 1. PageID #: 122




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION



CSX TRANSPORTATION, INC.,                              )                 CASE NO. 5:20-CV-02560

                    Plaintiff/Judgment Creditor, )                       JUDGE JOHN R. ADAMS

v.                                                     )                 MAGISTRATE JUDGE
                                                                         KATHLEEN B. BURKE
B&G Futures, Inc.,                                     )

                    Defendant/Judgment Debtor. )                         ORDER




           Since the Debtor has not filed a request for hearing and no Answer of Garnishee has been

received, no hearing will be conducted on June 22, 2021. Garnishee JPMorgan Chase Bank N.A.

shall file Answer of Garnishee 1 no later than July 7, 2021.



June 21, 2021                                                    /s/ Kathleen B. Burke
                                                                ____________________________________
                                                                Kathleen B. Burke
                                                                United States Magistrate Judge




1
    A copy of the Answer of Garnishee previously served on Garnishee (Doc. 14) is attached to this Order.
